Order of Appellate Division reversed, with costs in this court, and decision of the Unemployment Insurance Appeal Board affirmed upon the sole ground, and as a matter of law, that Monday, January 11, 1943, the date on which appellant concededly reported, was a proper date for such reporting, under Rule U.I 18-41, as contended in his behalf by his counsel and as conceded by the Attorney-General in behalf of the Commissioner, who consents to this disposition of the case. We pass on no other question. Those which were considered below were in fact not presented by the record and cannot be considered here. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ.